DETAILED ACTION
Claims 1-5 are pending as submitted on 10/21/21.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al., US 2017/0033326.
Goto teaches a conventional method for making an embossed electrode, wherein a multilayer resin film (50) is formed and fed into a pair of embossing rollers (53/55) comprising side by side rows of mating male/female portions, which thus deform the film to have protrusions/depressions with less than 1 mm depth, before the film is cut to size as test pieces or individual electrode products for various end applications in the usual fashion (throughout, e.g. abstract, [0099, 0135, 0270 & FIGS. 1-7 & 29-31]).  The film is held at side edges in the usual manner as it is pulled through the embossing rollers (e.g. [FIG. 31C]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., US 2017/0033326 in view of Hinoki et al., JP 2005-209665 (translation provided).
The teachings of Goto have been detailed above, and while this reference doesn’t expressly disclose duplicating the embossing rollers to provide further/deeper embossing, repetition of this nature is generally considered to be prima facie obvious for one of ordinary skill when no unexpected result is produced; see MPEP 2144.04(VI)B.  This conventional stepwise embossing method is also taught for example by Hinoki, which teaches this obvious setup in Figure 11, wherein one may either increase or decrease protrusion depth as desired between successive rollers 131-1a & 131-2a (these being the only two possibilities) [Pg. 8 & FIG. 11].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Hinoki with those of Goto, in order to help protect a web by forming its deformations over multiple steps in a well-known process with predictable success.



Examiner also notes JP 2009-037916 & JP 2006-196207 
as relevant to the pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745